Filed 8/12/15 People v. Poole CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H041694
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1350948)

         v.

KENNETH LAMONTE POOLE,

         Defendant and Appellant.


         Defendant was charged by amended complaint with presenting a false or
fraudulent insurance claim, a felony (Pen. Code, § 550, subd. (a)(1)1; count 1), and
falsely reporting a crime, a misdemeanor (§ 148.5, subd. (a); count 2), with both offenses
occurring in 2012. The complaint alleged two prior strike offenses. (§§ 664.8, subd. (c),
1192.7, subd. (c).)
         Defendant pleaded no contest to the amended complaint, and, at sentencing, the
trial court dismissed the prior strike offenses pursuant to People v. Superior Court
(Romero) (1996) 13 Cal.4th 497. Defendant received a mid-term three-year prison
sentence on count 1 and a concurrent 30-day jail term on count 2, with credit for time
served. The court ordered defendant placed on parole for a maximum of five years,
citing section 3000, subdivision (b)(1).
         Defendant argues, and the Attorney General concedes, that the trial court erred by
imposing a five-year maximum parole period. Under section 3000, subdivision (b)(1),


         1
             All statutory references are to the Penal Code.
the period of parole for a crime committed prior to July 1, 2013, other than first or second
degree murder or certain specified sex offenses, shall not exceed three years unless the
defendant received a life sentence. (§ 3000, subd. (b)(1)-(b)(4).)
       Defendant received a three-year prison sentence for making a false insurance
claim under section 550, subdivision (a)(1). The Penal Code does not provide for a
specified parole period for this offense. Thus, defendant is subject to a maximum three-
year period of parole as specified in section 3000, subdivision (b)(1). Accordingly, we
will modify the judgment to reflect a maximum three-year parole period.
                                     DISPOSITION2
       The trial court is directed to prepare and transmit to the Department of Corrections
and Rehabilitation an amended abstract of judgment to reflect a three-year maximum
period of parole. As modified, the judgment is affirmed.




       2
         This appeal is subject to an abbreviated form of opinion under Standard 8.1 of
the California Judicial Council’s Standards of Judicial Administration, incorporated into
the California Rules of Court effective January 1, 2007.
                                             2
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Rushing, P.J.




____________________________
Márquez, J.




People v Poole
H041694